ACCEPTED
                                                                                        03-14-00552-CV
                                                                                                5424083
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   5/26/2015 5:34:34 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                            NO. 03-14-00552-CV

                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                   IN THE THIRD COURT OF APPEALS                 AUSTIN, TEXAS
                          AT AUSTIN, TEXAS                   5/26/2015 5:34:34 PM
                                                               JEFFREY D. KYLE
                                                                     Clerk

                          RAGHUNATH DASS, PE
                               Appellant,

                                      v.

            TEXAS BOARD OF PROFESSIONAL ENGINEERS
                            Appellee.


    Appealed from the 201ST Judicial District Court of Travis County, Texas

                      APPELLANT’S REPLY BRIEF

JIMMY ALAN HALL                             Jimmy Alan Hall, PLLC
Texas Bar No. 08759800                      4600 Mueller Blvd., Suite 2121
jahall@fbjah.com                            Austin, TX 78723-3372
                                            Tel: (512) 722-3190
                                            Fax: (512) 857-9195


ATTORNEYS FOR APPELLANT


              APPELLANT REQUESTS ORAL ARGUMENT




                                      -i-
                IDENTITY OF PARTIES AND COUNSEL


                              NO. 03-14-00552-CV


                         RAGHUNATH DASS, PE
                              Appellant,

                                      v.

            TEXAS BOARD OF PROFESSIONAL ENGINEERS
                           Appellee.

PARTIES                            COUNSEL
Raghunath Dass, Ph.D., P.E.        Jimmy Alan Hall
                                   JIMMY ALAN HALL, PLLC
                                   Texas Bar No. 08759800
                                   4600 Mueller Blvd., Suite 2121
                                   Austin, TX 78723-3372
                                   Tel: (512) 722-3190
                                   Fax: (512) 857-9195
                                   jahall@fbjah.com

                                   J. Woodfin Jones
                                   Texas Bar No. 10911700
                                   ALEXANDER DUBOSE JEFFERSON &
                                   TOWNSEND LLP
                                   515 Congress Ave., Suite 2350
                                   Austin, TX 78701-3562
                                   Tel: (512) 482-9300
                                   Fax: (512) 482-9303
                                   wjones@adjtlaw.com




                                      -ii-
Texas Board of Professional   Jennifer Lyn Hopgood
Engineers                     ATTORNEY GENERAL’S OFFICE,
                              ADMINISTRATIVE LAW DIVISION
                              Texas Bar No. 24073010
                              P.O. Box 12548, Capitol Station
                              Austin, TX 78711-2548
                              Tel: (512) 936-1660
                              Fax: (512) 320-0167
                              jennifer.hopgood@texasattorneygeneral.gov




                                -iii-
                                           TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii
TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv
INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi
REPLY TO ISSUES APPELLEE’S ARGUMENTS. . . . . . . . . . . . . . . . . . . . . . . . 1

      Issue No. 1: The Amended Final Order of the Texas Board of Professional
Engineers is void because the agency was without any authority to modify its August
16, 2012 Final Order while that order was under judicial review.. . . . . . . . . . . . . . 1

       Issue No. 2: Appellee, the Texas Board of Professional Engineers, did not and
does not have subject-matter jurisdiction to regulate construction material testing
(CMT), and for this additional reason its November 21, 2013 Amended Final Order
is void ab initio... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

      Issue No. 3: The Board’s Conclusion of Law No. 7 violates the TEPA
provision limiting the TBPE’s authority to restrict bidding.. . . . . . . . . . . . . . . . . 13

       Issues Nos. 4-6: Appellant’s Brief adequately addresses Appellee’s arguments
on Issues Nos. 4 - 6, and therefore, Appellant will stand on its original brief on those
issues. ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19




                                                              -iv-
                                        INDEX OF AUTHORITIES

                                                         CASES

Alfonso v. Skadden, 251 S.W.3d 52, 55 (Tex. 2008). . . . . . . . . . . . . . . . . . . . . . . . 9

Chocolate Bayou Water Co. & Sand Supply v. Texas Natural Res. Conservation
     Comm’n, 124 S.W.3d 844, 853 (Tex. App.—Austin 2003, pet. denied). . . . 7

City of Allen v. Public Util. Comm’n of Tex., 161 S.W.3d 195, 199 (Tex.
      App.—Austin 2005, no pet.).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

City of Celina v. Dynavest Joint Venture, 253 S.W.3d 399, 403 (Tex. App.—Austin
       2008) (no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

City of Sherman v. Pub. Util. Comm’n of Tex., 643 S.W.2d 681, 686 (Tex. 1983). 8

Garza v. Cantu, 431 S.W.3d 96, 108 (Tex. App.—Houston [14th Dist.] 2013, pet.
     denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Jack Jones Hearing Ctrs., Inc. v. State Comm’n of Exam’rs in Fitting & Dispensing
      of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—Austin 2012, no
      pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

In re K.M.P., 323 S.W.3d 601, 603 (Tex. App.—Austin 2010, pet. denied) (same)
.................................................................. 9

Kaspar v. Thorne, 755 S.W.2d 151, 157 (Tex. App.—Dallas 1988, no writ). . . 2, 4

Lesikar v. Rappeport, 33 S.W.3d 282, 316 (Tex. App.—Texarkana 2000, pet. denied)
.................................................................. 7

Marincasiu v. Drilling, 441 S.W.3d 551, 558 (Tex. App.—El Paso 2014, pet. denied)
.................................................................. 2

Nat’l Café Services, Ltd. v. Podaras, 148 S.W.3d 194, 200-01 (Tex. App.—Waco
      2004, pet. denied). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                                                             -v-
Olin Corp. v. Dyson, 678 S.W.2d 650, 657 (Tex. App.—Houston [14th Dist.] 1984),
      rev’d on other grounds, 692 S.W.2d 456 (Tex.1985). . . . . . . . . . . . . . . . . . 2

Public Utility Comm’n of Texas v. Cities of Harlingen, 311 S.W.3d 610, 624 (Tex.
      App.—Austin 2010, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Railroad Comm’n of Tex. v. Cont’l Bus Sys., Inc., 616 S.W.2d 179, 184 (Tex. 1981)
.................................................................. 6

Republic Underwriters Ins. Co. v. Mex–Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004)
.................................................................. 4

Save Our Springs Alliance, Inc. v. City of Kyle, 382 S.W.3d 540, 543 n.2 (Tex.
     App.—Austin 2012, no pet.).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

South Tex. Indus. Services, Inc. v. Texas Dept. of Water Res., 573 S.W.2d 302, 304
      (Tex. Civ. App.—Austin 1978, writ ref’d n.r.e.). . . . . . . . . . . . . . . . . . . . . . 7

State v. Pub. Util. Comm’n of Tex., 840 S.W.2d 650, 655-56 (Tex. App.—Austin
       1992) 883 S.W.2d 190 (Tex. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Texas Ass’n of Business v. Texas Air Control Board, 852 S.W.2d 440, 445 (Tex.
      1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Comm’n on Environmental Quality v. Bonser-Lain, 438 S.W.3d 887, 891,
      (Tex. App.—Austin 2014, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Texas Educ. Agency v. Cypress–Fairbanks Indep. Sch. Dist., 830 S.W.2d 88, 90 (Tex.
      1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

VanderWerff v. Texas Board of Chiropractic Examiners, No. 03-12-00711-CV, 2014
WL 7466814, at *3 (Tex. App.—Austin Dec. 18, 2014, no pet.) (mem. op.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10, 14

Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997). . . . . . . . . . . . . . . . . . . 4

Westheimer Indep. Sch. Dist. v. Brockette, 567 S.W.2d 780, 784–85 (Tex. 1978). 7

                                                              -vi-
White v. White, 179 S.W.2d 503, 506 (Tex. 1944)) . . . . . . . . . . . . . . . . . . . . . . . . . 9


                                                  STATUTES

Tex. Gov’t Code § 2001.174. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Tex. Gov’t Code § 2001.175(c).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Tex. Gov’t Code § 2001.1775. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 6, 16

Tex. Gov’t Code § 2001.176. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Tex. Occ. Code, § 1001.601. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                                                     OTHER

Tex. R. App. P. 38.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Tex. R. App. P. 38.9(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Tex. R. App. P. 43.3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

73A C.J.S. Public Administrative Law and Procedure § 349 (2015) . . . . . . . . . . . 8

Texas Board of Professional Engineer Policy Advisory Opinion Regarding
     Construction Materials Engineering (August 20, 2009). . . . . . . . . . . . 12, 17




                                                         -vii-
                    REPLY TO APPELLEE’S ARGUMENTS

                                           I.

       Issue No. 1: The Amended Final Order of the Texas Board of Professional

Engineers is void because the agency was without any authority to modify its

August 16, 2012 Final Order while that order was under judicial review.

       In his first issue, Appellant argues that the Board’s “Amended Final Order” of

November 21, 2013, was wholly void because it was entered in direct contravention

of Section 2001.1775 of the Government Code, which prohibits an agency from

modifying its decision in a contested case during the time that the case is under

judicial review. In its Appellee’s Brief, the Board asserts two responses.

                              Absence of Magic Words

       The Board first asserts that Appellant waived this error because the prayer for

relief at the end of his Appellant’s Brief failed to explicitly request that the trial

court’s summary judgment, which affirmed the Board’s void order, be reversed. For

all intents and purposes, this argument seeks to create a “magic words” test, i.e., if an

appellant does not pray for exactly the correct relief, the court of appeals is powerless

to grant relief.

       This argument by the Board fails for several reasons. First, Texas courts have

recognized that allowing an incomplete or ambiguous prayer for relief to control the

                                           1
disposition of an appeal would not only elevate form over substance, it would be

contrary to the Texas Rules of Appellate Procedure:

      Where a party’s prayer for relief is unclear or ambiguous as to the
      remedy sought, “it is the relevant appellate rule, and not the prayer for
      relief, that determines the disposition of the case.” Garza v. Cantu, No.
      14–11–00724–CV, 2013 WL 5451592, at *9 (Tex. App.—Houston
      [14th Dist.] Aug. 27, 2013, pet. denied), citing Kaspar v. Thorne, 755
S.W.2d 151, 157 (Tex. App.—Dallas 1988, no writ) (internal brackets
      and quotation marks omitted). “[T]he failure of a prayer for relief to
      request a particular disposition does not prevent an appellate court from
      granting such relief on a meritorious point of error which is clearly
      presented in an appellant’s brief.” Id., citing Olin Corp. v. Dyson, 678
S.W.2d 650, 657 (Tex. App.—Houston [14th Dist.] 1984), rev’d on
      other grounds, 692 S.W.2d 456 (Tex.1985) (internal brackets and
      ellipses omitted).

Marincasiu v. Drilling, 441 S.W.3d 551, 558 (Tex. App.—El Paso 2014, pet. denied);

see also Garza v. Cantu, 431 S.W.3d 96, 108 (Tex. App.—Houston [14th Dist.] 2013,

pet. denied) (“[W]hether the [appellant] failed to request a remand or instead failed

to request any disposition is beside the point. For the reasons given above, the

[appellant] is entitled to the reversal he prayed for, and we look to the appellate rules

for the appropriate disposition.”).

      Second, under the circumstances of this case, the absence of a specific request

that the trial court’s summary judgment be reversed could not have led to any

confusion about what relief appellant was seeking. The Appellant’s Brief

argued—and the prayer requested—that this Court determine that the Board’s

                                           2
Amended Final Order of November 21, 2013, was wholly void. The trial court

(which effectively acts as an appellate court in a suit for judicial review) had

erroneously affirmed the Board’s void order. Pursuant to Section 2001.174 of the

Administrative Procedure Act, therefore, the only action that the trial court could

properly have taken was to “reverse or remand” the Board’s order. See Tex. Gov’t

Code § 2001.174. Indeed, the Board has acknowledged this very point in its own

brief: “If, in a suit for judicial review, a party contends that the agency exceeded its

statutory authority, the only available remedy is for the district court to either ‘reverse

or remand the case.’ Tex. Gov’t Code § 2001.174.” Appellee’s Brief at 30 (first

emphasis added). Because the trial court erred in affirming a void order, this Court

is required to “render the judgment that the trial court should have rendered,” Tex. R.

App. P. 43.3, i.e., to reverse or remand the Board’s Amended Final Order. By

definition, this requirement necessitates reversing the trial court’s judgment of

affirmance.

       Third, Rule 38.9 of the Texas Rules of Appellate Procedure provides that

briefing rules are to be liberally construed and constrains appellate courts to allow

noncomplying briefs to be “amended, supplemented, or redrawn” so as to enable

courts to decide cases on the merits instead of procedural technicalities. See Tex. R.

App. P. 38.9(a). Texas courts have adhered to this procedure:

                                            3
      To the extent that the error is flagrant, the court may order a party to redraft his
      prayer. However, the [appellate] rules prevent this court from tailoring its
      relief because of the violation of briefing rules without first giving the errant
      party an opportunity to cure the defect.

Nat’l Café Services, Ltd. v. Podaras, 148 S.W.3d 194, 200-01 (Tex. App.—Waco

2004, pet. denied) (quoting Kaspar v. Thorne, 755 S.W.2d 151, 156–57 (Tex.

App.—Dallas 1988, no writ)); see also Republic Underwriters Ins. Co. v. Mex–Tex,

Inc., 150 S.W.3d 423, 427 (Tex. 2004) (“[W]e have instructed the courts of appeals

to construe the Rules of Appellate Procedure reasonably, yet liberally, so that the

right to appeal is not lost by imposing requirements not absolutely necessary to effect

the purpose of a rule.”) (quoting Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex.

1997)).   Thus, even if this Court considered the absence of magic words in

Appellant’s prayer for relief to be a “flagrant violation” of TRAP Rule 38.1, the

remedy would be to order Appellant to redraft the prayer to cure the problem.

      Finally, in order to remove any possible uncertainty as to the relief he is

seeking, Appellant has included in the prayer for relief at the end of this Appellant’s

Reply Brief a request that this Court “render judgment declaring that the Board’s

November 21, 2013 Amended Final Order is void, reverse the trial court’s judgment

affirming the Board’s Amended Final Order, and remand this case to the Board for

further proceedings consistent with this opinion; and for such other and further relief



                                           4
to which he may be entitled.”

                                 Failure to Preserve Error

      In its second argument in response to Appellant’s Issue No. 1, the Board asserts

that “even on the merits,” Appellant should not prevail on this issue. Specifically, the

Board argues in its Appellee’s Brief that “the Board raised three possible reasons the

[trial] court should grant summary judgment: (1) failure to preserve error by filing an

inadequate motion for rehearing; (2) res judicata or collateral estoppel; or (3) that the

Board’s Amended Final Order conformed to the Final Order in the first suit for

judicial review.” Appellee’s Brief at 20. The Board then proceeds to argue these

“merits” points, ignoring that Appellant’s Issue No. 1 challenges the Board’s power

and authority—i.e., jurisdiction—to enter its Amended Final Order at all, given that

a suit for judicial review of the case had been instituted and the case was still under

judicial review at the time the Amended Final Order was entered. As mentioned

above, the Administrative Procedure Act expressly prohibits such action by an

administrative agency: “Except as provided by Section 2001.175©[1], an agency may
      1
               Section 2001.175(c) of the APA is not relevant to this case, providing as follows:
      A party may apply to the court to present additional evidence. If the court is satisfied that the
      additional evidence is material and that there were good reasons for the failure to present it
      in the proceeding before the state agency, the court may order that the additional evidence
      be taken before the agency on conditions determined by the court. The agency may change
      its findings and decision by reason of the additional evidence and shall file the additional
      evidence and any changes, new findings, or decisions with the reviewing court.

      Tex. Gov’t Code § 2001.175(c).

                                                 5
not modify its findings or decision in a contested case after proceedings for judicial

review of the case have been instituted under Section 2001.176 and during the time

that the case is under judicial review.” Tex. Gov’t Code § 2001.1775. Thus, this case

is not one in which an administrative agency merely went beyond its statutory

authority, although that by itself would probably be enough to render the Board’s

Amended Final Order void. Nor is this case one in which an administrative agency

or official merely failed to perform a ministerial duty. Rather, this case is one in

which an agency took an action that, by statute, it was expressly prohibited from

taking.

      This Court has stated that pursuant to Section 2001.1775, “an agency does not

have the authority to modify its original order once a suit for judicial review has been

filed.” Save Our Springs Alliance, Inc. v. City of Kyle, 382 S.W.3d 540, 543 n.2 (Tex.

App.—Austin 2012, no pet.) (emphasis added). Even before Section 2001.1775 was

enacted in 1995, Texas law was clear that the filing of a suit for judicial review of an

agency order deprived the agency of jurisdiction to modify the order. See Railroad

Comm’n of Tex. v. Cont’l Bus Sys., Inc., 616 S.W.2d 179, 184 (Tex. 1981) (“The rule

is sound that the Railroad Commission may not change an order after it loses

jurisdiction by an appeal.”); State v. Pub. Util. Comm’n of Tex., 840 S.W.2d 650, 655-

56 (Tex. App.—Austin 1992) (“Under Texas law, when a suit is brought to test the

                                           6
validity of an agency order, the agency loses jurisdiction over the subject matter of

such order while the suit is pending.”), aff’d in part, rev’d in part on other grounds,

883 S.W.2d 190 (Tex. 1994); South Tex. Indus. Services, Inc. v. Texas Dept. of Water

Res., 573 S.W.2d 302, 304 (Tex. Civ. App.—Austin 1978, writ ref’d n.r.e.) (same).

Thus, the Board’s action here was wholly outside its jurisdiction, thereby rendering

its Amended Final Order void and making the Board’s “merits” arguments

immaterial.

      It is certainly true that an agency order may be collaterally attacked only in

limited circumstances. But, as this Court has recently noted, there is a “well-

recognized exception to the general rule that an agency’s final order is immune from

collateral attack: when an agency takes an action that is in excess of its statutory

powers.” VanderWerff v. Texas Board of Chiropractic Examiners, No. 03-12-00711-

CV, 2014 WL 7466814, at *3 (Tex. App.—Austin Dec. 18, 2014, no pet.) (mem. op.)

(emphasis added) (citing Westheimer Indep. Sch. Dist. v. Brockette, 567 S.W.2d 780,

784–85 (Tex. 1978), and Chocolate Bayou Water Co. & Sand Supply v. Texas

Natural Res. Conservation Comm’n, 124 S.W.3d 844, 853 (Tex. App.—Austin 2003,

pet. denied)); see also City of Celina v. Dynavest Joint Venture, 253 S.W.3d 399, 403

(Tex. App.—Austin 2008, no pet.) (“[A] collateral attack upon an agency order may

be maintained successfully if the order is void.”); Lesikar v. Rappeport, 33 S.W.3d
7
282, 316 (Tex. App.—Texarkana 2000, pet. denied) (“[A] collateral attack upon an

agency order may be maintained successfully on one ground alone–that the order is

void.”); see generally 73A C.J.S. Public Administrative Law and Procedure § 349

(2015) (“Notwithstanding the rule against collateral attack, a decision [of an

administrative agency] may be subject to such attack where it is void; and, since the

jurisdiction of an agency consists of the powers granted it by statute, a determination

is void and subject to collateral attack where it is made either without statutory power

or in excess thereof.”).

      A concomitant rule is that the doctrine of exhaustion of administrative

remedies does not apply when an agency acts beyond its statutory authority. See, e.g.,

Texas Educ. Agency v. Cypress–Fairbanks Indep. Sch. Dist., 830 S.W.2d 88, 90 (Tex.

1992) (“[A] trial court may intercede before administrative remedies are exhausted

where the administrative agency lacks jurisdiction.”); City of Sherman v. Pub. Util.

Comm’n of Tex., 643 S.W.2d 681, 686 (Tex. 1983) (“[I]t has been held that when

there is an absence of jurisdiction in an administrative agency, then the doctrine of

exhaustion of administrative remedies is not applicable.”); Public Utility Comm’n of

Texas v. Cities of Harlingen, 311 S.W.3d 610, 624 (Tex. App.—Austin 2010, no pet.)

(“[F]ailure to exhaust administrative remedies does not bar judicial review when the

error alleged is that the agency acted without subject-matter jurisdiction.”).

                                           8
      It is well established that the question of jurisdiction may be raised at any time,

including for the first time on appeal. See, e.g., Texas Ass’n of Business v. Texas Air

Control Board, 852 S.W.2d 440, 445 (Tex. 1993); Texas Comm’n on Environmental

Quality v. Bonser-Lain, 438 S.W.3d 887, 891, (Tex. App.—Austin 2014, no pet.);

Jack Jones Hearing Ctrs., Inc. v. State Comm’n of Exam’rs in Fitting & Dispensing

of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—Austin 2012, no pet.);

City of Allen v. Public Util. Comm’n of Tex., 161 S.W.3d 195, 199 (Tex.

App.—Austin 2005, no pet.).

      Finally, one of the requirements of any collateral attack is that the jurisdictional

defect must appear on the face of the record. See, e.g., Alfonso v. Skadden, 251
S.W.3d 52, 55 (Tex. 2008) (“In order for a collateral attack to be successful the record

must affirmatively reveal the jurisdictional defect.”) (quoting White v. White, 179
S.W.2d 503, 506 (Tex. 1944)); In re K.M.P., 323 S.W.3d 601, 603 (Tex.

App.—Austin 2010, pet. denied) (same). In the present case, this requirement is

easily met. The clerk’s record contains copies of the Board’s Amended Final Order,

showing the date of entry to be November 21, 2013. C.R. at 62. The clerk’s record

also shows that appellant’s appeal from the Board’s original Final Order was still

pending in this Court on that date. C.R. at 365-79. These facts are not in dispute, and

the Board acknowledges them in its Appellee’s Brief. See Appellee’s Brief at 13.

                                           9
                                           II.

      Issue No. 2: Appellee, the Texas Board of Professional Engineers, did not

and does not have subject-matter jurisdiction to regulate construction material

testing (CMT), and for this additional reason its November 21, 2013 Amended

Final Order is void ab initio.

      In his second issue, Appellant argues that the Board’s “Amended Final Order”

of November 21, 2013, was wholly void because the Texas Legislature never granted

to the Board the authority to regulate the non-professional engineering endeavor of

construction materials testing. In its Appellee’s Brief, the Board asserts two

responses.

                              Failure to Preserve Error

      Appellant adequately raised the issue of the Board’s lack of authority to

regulate construction materials testing both before the Board in his motion for

rehearing and before the District Court in his petition. C.R. at 24-25, 383. Therefore,

this issue is not a collateral attack on the Board’s action. However, even assuming

that Appellant’s points of error in those pleadings were inadequate to raise this issue,

Appellant is entitled to collaterally attack the Board’s action on this issue because his

argument is that the Board exceeded its authority, which is an attack he can raise at

any time.

                                           10
       As noted above in reply to Appellee’s argument on Issue No. 1, an

administrative agency’s action that goes beyond its statutory authority is void and, as

a void act, is thus subject to collateral attack. VanderWerff v. Texas Board of

Chiropractic Examiners, No. 03-12-00711-CV, 2014 WL 7466814, at *3 (Tex.

App.—Austin Dec. 18, 2014, no pet.) (mem. op.).               As Appellant argues,

“professional engineering” under the Texas Engineering Practice does not include

construction materials testing (CMT). Appellant’s Brief at 11-15. Thus, any actions

of the TBPE to regulate CMT is beyond the TBPE’s authority, is void, and is subject

to collateral attack.

       As Appellee confirms, it is undisputed that the only three violations that the

Board concluded that Appellant had committed were construction materials testing

and not construction materials engineering. Appellee’s Brief at 35.

       As noted above and in Appellant’s Brief, the doctrine of exhaustion of

administrative remedies does not apply when an agency acts beyond its statutory

authority, and questions of jurisdiction may be raised at any time, even for the first

time on appeal.

       Last, the requirement that the jurisdictional defect must appear on the face of

the record is easily satisfied. The Amended Final Order is limited to three alleged

violations by Appellant stated in three conclusions of law, all of which are limited to

                                          11
CMT. (Conclusion of Law Nos. 5, 6, and 7). The three “violations” are that

Appellant: (1) “failed to supervise the performance of the CMT testing,” (2)

“allowed TSI [Labs] to release CMT reports without having signed, dated, and

sealed the CMT reports,” and (3) “failed to exercise reasonable care and diligence to

prevent TSI [Labs] from submitting a competitive bid for [CMT that became CME

because it was for a public works project] in violation of the [Professional Services

Procurement Act] PSPA.”        These facts are not in dispute, and the Board

acknowledges them in its Appellee’s Brief. See Appellee’s Brief at 10-11, 35; C.R.

at 226. All that the Amended Final Order addresses in its conclusion of law

violations is that Appellant worked for a lab that was in the business of CMT.

                                 Broad Discretion

      The Board argues that it has the discretion to construe the scope of

“professional engineering” as broad as it so desires and that it has done so in its

2005/2009 CME Policy Advisory Opinion (“CME Advisory Opinion” of “Advisory

Opinion”). While the Board may have a statutory duty to issue advisory opinions

under the TEPA, that duty does not include expanding its authority beyond the

authority that the Texas Legislature has delegated to it to regulate “professional

engineering.” The TEPA states that “On its own initiative or at the request of any

interested person, the board shall prepare a written advisory opinion about (1) an

                                         12
interpretation of this chapter; or (2) the application of this chapter to a person in

regard to a specified existing or hypothetical factual situation.” Tex. Occ. Code §

1001.601(a). However, neither of those two categories authorizes the Board to

venture into regulating the business of construction material testing or construction

material testing labs.

      Additionally, neither the TEPA nor the Professional Services Procurement Act

requires CMT to be treated as CME for a public works project, and thus extend the

TBPE’s jurisdiction to CMT performed specifically for a public works project as

Appellant has argued. Appellant’s Brief at 16-18.

                                        III.

      Issue No. 3: The Board’s Conclusion of Law No. 7 violates the TEPA

provision limiting the TBPE’s authority to restrict bidding.

      In his third issue, Appellant argues that the Board’s “Amended Final Order”

of November 21, 2013, was void, in part, because Conclusion of Law No. 7 exceeds

the Board’s jurisdiction over competitive bidding. In its Appellee’s Brief, the Board

asserts two responses.

                             Failure to Preserve Error

      Appellant adequately raised the issue of the Board’s lack of authority to

regulate a construction materials testing labs’ submission of a bid for construction

                                         13
materials testing both before the Board in his motion for rehearing and before the

District Court in his petition. C.R. at 24-25, 383. Therefore, this issue is not a

collateral attack on the Board’s action. However, even assuming that Appellant’s

points of error in those pleadings were inadequate to raise this issue, Appellant is

entitled to collaterally attack the Board’s action on this issue because his argument

is that the Board exceeded its authority, which is an attack he can raise at any time.

      As noted above in reply to Appellee’s argument on Issue No. 1, an

administrative agency’s action that goes beyond its statutory authority is void and, as

a void act, is thus subject to collateral attack. VanderWerff v. Texas Board of

Chiropractic Examiners, No. 03-12-00711-CV, 2014 WL 7466814, at *3 (Tex.

App.—Austin Dec. 18, 2014, no pet.) (mem. op.). As Appellant argues, the Board

exceeded its authority over competitive bidding. Appellant’s Brief at 11-15. Thus,

any actions of the TBPE to regulate competitive bidding is beyond the TBPE’s

authority, is void, and is subject to collateral attack.

      As noted above and in Appellant’s Brief, the doctrine of exhaustion of

administrative remedies does not apply when an agency acts beyond its statutory

authority, and questions of jurisdiction may be raised at any time, even for the first

time on appeal.

      Last, the requirement that the jurisdictional defect must appear on the face of

                                           14
the record is easily met. The Amended Final Order makes four findings of fact that

show that the services that Appellant employer provided to San Patricio County were

not CME, but were CMT, which is not subject to the competitive bidding

requirements of the PSPA. (Findings of Fact Nos. 5, 7, 9, and 10). These four finding

are that (1) Appellant’s employer, Trinity Soil Investigation Laboratories, Inc., (TSI

Labs), submitted a proposal to perform CMT to San Patricio County, (2) TSI Labs

subsequently submitted sixteen CMT reports to San Patricio County, (3) Appellant

“did not perform or directly supervise any of the testing reflected in [those] 16 CMT

reports,” and (4) Appellant did not have any knowledge of the project, or the actions

of TSI [Labs] with respect to the project until after TSI Labs submitted those sixteen

CMT reports to San Patricio County. All that these findings show is that TSI Labs

was in the business of CMT, and not CME, and that Appellant was not involved in

the CMT work that TSI Labs was doing on this project in any manner whatsoever.

                                 Violation Occurred

      The Board simply says the “Board did not act outside of [its] authority” in

finding that Appellant violated the Board’s rules when he allegedly failed to “exercise

reasonable care and diligence to prevent TSI Labs from submitting a competitive bid

for professional engineering services in violation of the PSPA.” Appellee’s Brief at

39. However, as Appellant has argued: (1) the CMT services that TSI Labs

                                          15
performed for the Project were not “professional engineering services,” (2) the scope

of the work for which the County contract with TSI Labs was sampling and testing

only and not any professional engineering services or any work that would require a

registered professional engineer, and (3) Appellant never provided any engineering

services to the County under the subject contract, for he was unaware of the existence

of that contract until the actual supervising engineers on the Project contacted

Appellant. Appellant’s Brief at 16-18.

                                          IV.

      Appellant’s Brief adequately addresses Appellee’s arguments on Issues Nos.

4 - 6, and therefore, Appellant will stand on its original brief on those issues.

                                      PRAYER

      For the reasons stated above, Appellant Raghunath Dass, Ph.D., P.E. prays that

this Court find that :

      (1) the Board’s November 21, 2013 Amended Final Order is void because it

violates Section 2001.1775 of the Administrative Procedure Act;

      (2) the Texas Engineering Practices Act does not grant the Texas Board of

Professional Engineers the authority to regulate construction materials testing;

      (3) any actions of the Texas Board of Professional Engineers to assert authority

or jurisdiction over construction materials testing is void and unenforceable;

                                          16
      (4) neither the Texas Engineering Practices Act nor the Professional Services

Procurement Act convert construction materials testing into construction material

testing when such testing is part of a public work project;

      (5) the Texas Board of Professional Engineers’ 2005/2009 CME Policy

Advisory Opinion is an unenforceable “rule”; and

      (6) even if the construction material testing that TSI Labs performed under its

contract with the San Patricio County was actually construction materials

engineering, then the supervising engineer was the “project engineers” for the

County, and not Appellant; and

      Prays that this Court, render judgment declaring that the Board’s November 21,

2013 Amended Final Order is void, reverse the trial court’s judgment affirming the

Board’s Amended Final Order, and remand this case to the Board for further

proceedings consistent with this opinion; and for such other and further relief to

which he may be entitled.




                                         17
Respectfully submitted this 26th day of May, 2015.


                               JIMMY ALAN HALL, PLLC
                               4600 Mueller Boulevard, Suite 2121
                               Austin, Texas 78723-3294
                               Telephone: 512-722-3190
                               Telecopier: 512-857-9195
                               jahall@fbjah.com

                               /s/ Jimmy Alan Hall
                               JIMMY ALAN HALL
                               Texas Bar No.08759800

                               J. Woodfin Jones
                               Texas Bar No. 10911700
                               A LEX A N D E R D U B O SE J EFFER SO N &
                               TOWNSEND LLP
                               515 Congress Ave., Suite 2350
                               Austin, TX 78701-3562
                               Tel: (512) 482-9300
                               Fax: (512) 482-9303
                               wjones@adjtlaw.com

                               ATTORNEYS FOR APPELLANT RAGHUNATH
                               DASS, PH.D., P.E.




                                 18
                       CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this brief contains 3,746 words (excluding the caption, table of contents, table of
authorities, signature, proof of service, certification, and certificate of compliance).
This is a computer generated document created in WordPerfect X6, using 14-point
typeface for all text, except for footnotes which are 12-point typeface. In making this
certificate of compliance, I am relying on the word count provided by the software
used to prepare the document.

                                        /s/ Jimmy Alan Hall
                                        JIMMY ALAN HALL

                          CERTIFICATE OF SERVICE

      I, Jimmy Alan Hall, do hereby certify that a true and correct copy of the
foregoing document, with appendix, if any, was served by electronic service on the
following parties or attorneys of record on the 26th day of May 2015.

      Jennifer L. Hopgood
      Assistant Attorney General
      Administrative Law Division
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711-2548
      Telephone: (512) 936-1660
      Facsimile: (512) 320-0167
      jennifer.hopgood@texasattorneygeneral.gov


                                        /s/ Jimmy Alan Hall
                                        JIMMY ALAN HALL




                                          19